         Case 8-20-70162-ast        Doc 32     Filed 03/30/20      Entered 03/30/20 17:23:30




                                   Rosen & Kantrow
                                  A Professional Limited Liability Company
                                               Attorneys at Law
                                                38 New Street
                                         Huntington, New York 11743
                                                 631 423 8527
                                          atsionis@rkdlawfirm.com

AVRUM J. ROSEN                                                           ALLAN B. MENDELSOHN *
FRED S. KANTROW                                                          MICHAEL J. O’SULLIVAN*
                                                                         (* of counsel)
  ------------

DEBORAH L. DOBBIN
NICO G. PIZZO
ALEX E. TSIONIS+
(+ also admitted in New Jersey)
                                                         March 30, 2020
VIA CM/ECF
Hon. Alan S. Trust
United States Bankruptcy Court
Eastern District of New York
Alfonse M. D'Amato Federal Courthouse
290 Federal Plaza
Central Islip, New York 11722

            Re:      In re Kelley Andree Raphael fka Kelley Andree Stubbs
                     dba A Writer's Anointed Ink LLP dba Autosource 1 Inc., 20-70162-ast

Honorable Sir:

       The undersigned is counsel to Allan B. Mendelsohn, the Chapter 7 Trustee in the above-
referenced case.
       Please allow this letter to confirm that the Trustee’s Notice of Proposed Stipulation to
Extend Time to Object to the Debtor's Discharge/Dischargeability [Doc. No. 30] is hereby
withdrawn. The Trustee has filed a corrected Notice of Proposed Stipulation to Extend Time to
Object to the Debtor's Discharge/Dischargeability [Doc. No. 31].
        I thank the Court for its kind attention in this matter. Should the Court have any questions
or require anything further, please do not hesitate to contact the undersigned.
                                                         Respectfully submitted,

                                                         /s/ Alex E. Tsionis
                                                         Alex E. Tsionis

Cc:         All counsel of record (by ECF)
                                                     1
